DETAILED ACTION
Terminal Disclaimer
Receipt is acknowledged of the terminal disclaimer for the application submitted on 03/03/2021. 

Reasons for Allowance

Claims 1, 4-7, 9-11, and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art fails to anticipate, and/or render obvious either solely or in combination: “the left and right images of the eye being recorded prior to cyclorotation of the eye when a patient lies down for surgery” and “the respective depth of at least one virtual surgical reference indicium coincides with the respective depth of the target surgical field of the eye or the surgical implant in the real-time stereoscopic multidimensional visualization”.

Regarding independent claim 11, the prior art fails to anticipate, and/or render obvious either solely or in combination: “recording  via a second photosensor, a patient specific pre-operative still image recorded prior to cyclorotation of the eye when a patient lies down for surgery” and “the respective depth of the at least one virtual reference indicium coincides with the respective depth of the target surgical field of the eye or the surgical implant in the real-time, stereoscopic multidimensional visualization”.

Claims 4-7, 9-10, and 13-20 are allowed at least by virtue of their dependency upon allowable base claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Marjan Saboktakin/
Examiner, Art Unit 3793


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793